STONE, J.
We think the circuit court erred in the charge to the jury. The phase of the evidence most favorable to the defendant, (and that which was supposed by the charge,) left a portion of the house on the land of the. plaintiff. There is in the record no evidence that the house was placed there by agreement with the plaintiff, under circumstances which would'justify its removal as amere chattel.—See Wells v. Bannister, 4 Mass. 514; Ashman v. Williams, 8 Pick. 402; Curtiss v. Hoyt, 19 Conn. 154. This being the case, the defendant had no right to enter on the land of plaintiff, nor to remove a fixture from it.— 1 Chit. Pl. 178 ; 1 Hilliard on Torts, 516-7; 1 Hilliard on Real Property, 3 ; Wents v. Fincher, 12 Ired. 297.
Judgment of the circuit 'court reversed, and cause remanded.